DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/21/2020 has been entered.
Claims 1-3, 7, 11-17, 19, 21, 25, and 28-38 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Estrada on 2/10/2021.

The application has been amended as follows: 

In the Claims: 

Replace Claim 1 with the following:

	a converting station having a housing and an exit, wherein the converting station converts a line of a supply material having a first density into dunnage having a second density, wherein the second density is less than the first density, and which converting station is configured to eject the dunnage at the exit in a first direction into an exit trajectory along a path; and
	a deflector, configured for deflecting the dunnage and mounted repositionably between:
a first position at a first distance in the first direction downstream from the exit and oriented at a first angle with respect to the first direction, such that the deflector is interposed into the path of the exit trajectory to deflect the ejected dunnage traveling along the exit trajectory at an angle into a first deflected trajectory, and
a second position at a second distance in the first direction downstream from the exit and oriented at the first angle with respect to the first direction, such that the deflector is interposed into the path farther from the exit than in the first position to deflect the ejected dunnage traveling along the exit trajectory at an angle into a second deflected trajectory;
wherein the deflector is mounted with respect to the converting station such that the deflector is selectively retained in each of the first position and the second position to withstand impact by the dunnage against the deflector to maintain the direction of the first deflected trajectory and the second deflected trajectory, respectively, and 
wherein the deflector is configured to be retracted at least partially to within the 

Replace Claim 3 with the following:
3. 	The dunnage apparatus of claim 2, wherein the deflector, when in the third position, is retracted into the converting station housing.

Replace Claim 13 with the following:
13.	The dunnage apparatus of claim 31, wherein the dunnage is configured so that a container can be placed lower than the deflector and spaced therefrom, directly in one or both of the first or second deflected trajectories, such that the deflector deflects the ejected dunnage directly into the container.

Replace Claim 17 with the following:
17.	A method, comprising:
	converting a line of supply material having a first density into dunnage having a second density, wherein the second density is less than the first density, at a converting station having a housing and an exit;
ejecting the dunnage at the exit of the converting station in a first direction into an exit trajectory along a path; 
	positioning and retaining a deflector mounted repositionably in a first position at a first distance in the first direction downstream from the exit and oriented at a first angle with respect to the first direction, so that the deflector is interposed into the path of the 
	repositioning and retaining the deflector in a second position at a second distance in the first direction downstream from the exit and oriented at the first angle with respect to the first direction, so that the deflector is interposed into the path farther from the exit than in the first position to deflect the ejected dunnage traveling along the exit trajectory to a second deflected trajectory; 
	wherein the deflector is provided to be retractable at least partially to within the housing.   

Replace Claim 19 with the following:
19.	A dunnage apparatus, comprising:
	a converting station having a housing and an exit, wherein the converting station converts a line of a supply material having a first density into dunnage having a second density, wherein the second density is less than the first density, and which converting station is configured to eject the dunnage at the exit in a first direction into an exit trajectory along a path; and
	a deflector disposed downstream in the first direction from the exit such that the deflector is interposed into a top side of the path to contact a top side of the ejected dunnage, wherein the deflector is oriented at an angle with respect to the first direction to deflect the dunnage downwards with respect to the exit trajectory of the dunnage at the exit and out of the apparatus, the deflector comprises a pivot axis and is pivotable between first and second angles with respect to the first direction to deflect the ejected 
	wherein the deflector is mounted with respect to the converting station such that the deflector is selectively retained in each of the first angle and the second angle to withstand impact by the dunnage against the deflector to maintain the direction of a first deflected trajectory and a second deflected trajectory, respectively, and
	wherein the deflector is configured to be retracted at least partially to within the housing of the converting station such that a distance between the exit and the pivot axis is adjustable.

Replace Claim 25 with the following:
25.	The dunnage apparatus of claim 19, wherein the deflector is configured for deflecting the dunnage and mounted repositionably between:
	a first position at a first distance in the first direction downstream from the exit and oriented at the first angle with respect to the first direction; and
	a second position at a second distance in the first direction downstream from the exit and oriented at the first angle with respect to the first direction;
	wherein the converting station is configured to eject a continuous length of the dunnage that is longer than the first distance to convert a portion of the continuous length of the dunnage while another portion of the continuous length of the dunnage is being deflected by the deflector.

Replace Claim 29 with the following:
29.	The dunnage apparatus of claim 7, further comprising a track that guides the deflector between the first and second positions to reposition the pivot axis between the first and second axis distances from the exit.

Replace Claim 31 with the following:
31.	The dunnage apparatus of claim 1, wherein the deflector is disposed in the path of the dunnage ejected at the exit such that the deflector is interposed into a top side of the path to deflect the dunnage downwards with respect to the exit trajectory of the dunnage at the exit.

Replace Claim 32 with the following:
32.	The dunnage apparatus of claim 1, wherein the converting station is configured to eject a continuous length of the dunnage that is longer than the each of the first and second distances.

Replace Claim 33 with the following:
33.	The dunnage apparatus of claim 1, wherein the converting station is configured to eject a continuous length of the dunnage that comprises a length such that the continuous length of dunnage is simultaneously being crumpled in the converting station and deflected by the deflector in each of the first and second positions.

Replace Claim 34 with the following:
34.	The method of claim 17, wherein:
	the converting includes crumpling paper by the converting station, such that the dunnage comprises the crumpled paper; and
the dunnage ejected from the exit has a length that is longer than a distance between the exit and the deflector comprises launching the crumpled paper continuously in the first direction against the deflector, such that the dunnage ejected is a continuous piece of the dunnage that is simultaneously being crumpled in the converting station and deflected by the deflector in each of the first and second positions.

Replace Claim 35 with the following:
35.	The dunnage apparatus of claim 19, wherein the first direction is in a horizontal direction. 

Replace Claim 36 with the following:
36.	A dunnage system, comprising:
the dunnage apparatus of claim 1; and
the supply material receivable by the converting station.

Replace Claim 38 with the following:
38.	A dunnage system, comprising:
	the dunnage apparatus of claim 13; and

	wherein the deflector deflects the ejected dunnage directly into the container along the first or second deflected trajectories.


Reasons for Allowance
Claims 1-3, 7, 11-17, 19, 21, 25, and 28-38 are allowed
The following is an examiner’s statement of reasons for allowance:	
Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. Specifically, none of the prior art discloses a deflector, configured for deflecting the dunnage, and mounted repositionably between a first position at a first distance in the first direction from the exit and oriented at a first angle, as claimed, to deflect the ejected dunnage traveling along the exit trajectory at an angle into a first deflected trajectory, and a second position at a second distance in the first direction and oriented at the same first angle to deflect the ejected dunnage traveling along the exit trajectory at an angle into a second deflected trajectory
wherein the deflector is mounted with respect to the converting station to maintain the direction of the first deflected trajectory and the second deflected trajectory in the respective positions, and wherein the deflector, which is able to be repositioned at an angle to the first direction as mentioned above, is also configured to be retracted at least partially to within the housing of the converting station.
Simmons (US Patent 5,637,071), hereinafter Simmons ‘071, Simmons (US Patent 5,902,223), hereinafter Simmons ‘223, Cheich (US PGPUB 2009/0082187- see 1192; Figures 32-33) and Baumuller (FR 2798920) each disclose similar dunnage apparatuses with deflectors and further, Simmons ‘223, Cheich and Baumuller disclose the deflectors being adjustable or repositionable. 
However, neither reference discloses the deflector being configured to be at least partially retracted into the housing of the converting station and further fail to disclose the respective deflector being capable of being repositioned at different distances from the exit while maintaining the same angle relative to the first direction as claimed. 
Other references can be found across several arts which disclose other adjustable deflectors which can be repositioned in a slidable manner while maintaining an angle relative to an exit direction such as those of Samson (USP 2,539,976) and Hofer (USP 3,847,159) and further retractable deflectors can also be found such as that of Hendzel (US PGPUB 2004/0207150). 
However, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified either of Simmons ‘071, Simmons ‘223, Cheich, or Baumuller to incorporate both features of a slidably repositionable deflector as taught by Samson or Hofer and a retractable feature as  Hendzel. It would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined such teachings to arrive at the claimed invention as such a combination would have required improper hindsight as motivation and would have required significant structural changes to the dunnage apparatuses disclosed by the prior art which would be viewed as outside the scope of obviousness.
Regarding Claim 17, none of the prior art references, alone or in combination, anticipate or render obvious the claimed method. Refer to the reasoning above pertaining to Claim 1 as none of the prior art renders the claimed invention unpatentable, wherein the claimed invention includes converting a line of supply material into dunnage at a converting station having a housing and an exit, positioning and retaining a deflector in a first position at a first distance in and oriented at a first angle and repositioning and retaining the deflector in a second position at a second distance and oriented at the first angle, wherein the deflector is provided to be retractable at least partially to within the housing.   

Regarding Claim 19, none of the prior art references, alone or in combination, anticipate or render obvious the claimed dunnage apparatus. Specifically none of the prior art references, such as those outlined above, alone or in combination, anticipate or render obvious the claimed invention which includes a deflector comprising a pivot axis and is pivotable between first and second angles with respect to the first direction wherein the deflector is mounted with respect to the converting station and is configured 
In conclusion the claimed inventions of Claims 1, 17, and 19 are allowable over the prior art as none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/10/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 February 2021